Conviction is for robbery with firearms, punishment assessed at 20 years' confinement in the penitentiary.
It is made to appear by affidavit of the sheriff of Archer County, Texas, that pending this appeal appellant escaped from the jail of said county on September 9, 1925, and remained at large until September 19, 1925, when he was recaptured by a posse in Wichita County, Texas, and returned and reincarcerated in the jail of Archer County.
Under these circumstances the jurisdiction of this court no longer attaches. (Art. 824, C. C. P. 1925 Revision), and the appeal is therefore ordered dismissed.
Dismissed.